Exhibit 10.2

EXECUTION COPY

VOTING AGREEMENT

VOTING AGREEMENT, dated as of February 10, 2006 (this “Agreement”), by and among
Devcon International Corp., a Florida corporation (the “Company”), and the
shareholders listed on the signature pages hereto under the heading
“Shareholders” (each a “Shareholder” and collectively, the “Shareholders”).

WHEREAS, the Company and certain investors (each, an “Investor”, and
collectively, the “Investors”) have entered into a Securities Purchase
Agreement, dated as of the date hereof (the “Securities Purchase Agreement”),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have agreed to purchase, (i) shares of
preferred stock of the Company (the “Preferred Shares”) which Preferred Shares
shall be convertible into shares of the Company’s common stock, par value $0.10
per share (the “Common Stock”), (ii) notes of the Company and (iii) warrants to
acquire shares of Common Stock.

WHEREAS, as of the date hereof, the Shareholders own or have the power and
authority to vote with respect to collectively 3,082,640 shares of Common Stock,
which represent in the aggregate approximately 51.4% of the total issued and
outstanding capital stock of the Company; and

WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the “Transaction”), the Investors have required that each
Shareholder agree, and in order to induce the Investors to enter into the
Securities Purchase Agreement, each Shareholder has agreed, to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Shareholder and any other securities, if any, which such
Shareholder is currently entitled to vote, or after the date hererof, becomes
entitled to vote, at any meeting of shareholders of the Company (the “Other
Securities”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

ARTICLE I

VOTING AGREEMENT OF THE SHAREHOLDER

SECTION 1.01. Voting Agreement. Subject to the last sentence of this
Section 1.01, each Shareholder hereby agrees that at any meeting of the
shareholders of the Company, however called, and in any action by written
consent of the Company’s shareholders, each of the Shareholders shall vote the
Common Stock and the Other Securities: (a) in favor of the Shareholder Approval
(as defined in the Securities Purchase Agreement) as described in Section 4(p)
of the Securities Purchase Agreement; and (b) against any proposal or any other
corporate action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Securities Purchase Agreement or which could result in any of the
conditions to the Company’s obligations under the Securities Purchase Agreement
not being fulfilled. Each Shareholder acknowledges receipt and review of a copy
of the Securities Purchase Agreement and the other Transaction Documents (as



--------------------------------------------------------------------------------

defined in the Securities Purchase Agreement). The obligations of the
Shareholders under this Section 1.01 shall terminate immediately following the
occurrence of the Shareholder Approval.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

Each Shareholder hereby represents and warrants, severally but not jointly, to
each of the Investors as follows:

SECTION 2.01. Authority Relative to This Agreement. Each Shareholder has all
necessary power and authority to execute and deliver this Agreement, to perform
his or its obligations hereunder and to consummate the transactions contemplated
hereby. Each Shareholder has taken whatever steps necessary, including without
limitation, moving the Common Stock and Other Securities from a margin account
to a cash account and/or delivering any voting instructions or legal proxy to
any necessary broker or agent, to ensure that such Shareholder has the necessary
power and authority to vote all of the Common Stock or Other Securities held by
such Shareholder or has properly empowered such broker or agent to vote in
accordance herewith. This Agreement has been duly executed and delivered by such
Shareholder and constitutes a legal, valid and binding obligation of such
Shareholder, enforceable against such Shareholder in accordance with its terms,
except (a) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
now or hereafter in effect relating to, or affecting generally the enforcement
of creditors’ and other obligees’ rights, (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought, and (c) where rights to indemnity and
contribution thereunder may be limited by applicable law and public policy.

SECTION 2.02. No Conflict. (a) The execution and delivery of this Agreement by
such Shareholder does not, and the performance of this Agreement by such
Shareholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to any Shareholder or by which the Common Stock or the Other Securities owned by
such Shareholder are bound or affected or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Common Stock or the Other Securities owned by such
Shareholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Shareholder is a party or by which such Shareholder or the Common
Stock or Other Securities owned by such Shareholder are bound.

(b) The execution and delivery of this Agreement by such Shareholder does not,
and the performance of this Agreement by such Shareholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by such Shareholder.

SECTION 2.03. Title to the Stock. As of the date hereof, each Shareholder is the
owner of the number of shares of Common Stock and Other Securities set forth
opposite its

 

2



--------------------------------------------------------------------------------

name on Appendix A attached hereto, entitled to vote, without restriction, on
all matters brought before holders of capital stock of the Company, which Common
Stock and Other Securities represent on the date hereof the percentage of the
outstanding stock and voting power of the Company set forth on such Appendix.
Such Common Stock and Other Securities are all the securities of the Company
owned, either of record or beneficially, by such Shareholder. Except as
permitted pursuant to the Certificate of Designations and the pledge of certain
shares of Common Stock held by Royal Palm, such Common Stock and Other
Securities are owned free and clear of all security interests, liens, claims,
pledges, options, rights of first refusal, agreements, limitations on such
Shareholder’s voting rights, charges and other encumbrances of any nature
whatsoever. No Shareholder has appointed or granted any proxy, which appointment
or grant is still effective, with respect to the Common Stock or Other
Securities owned by such Shareholder.

ARTICLE III

COVENANTS

SECTION 3.01. No Disposition or Encumbrance of Stock. (a) Notwithstanding
anything to the contrary in Section 3.03, each Shareholder hereby covenants and
agrees that, until Shareholder Approval, except as contemplated by this
Agreement, such Shareholder shall not offer or agree to sell, transfer, tender,
assign, hypothecate or otherwise dispose of, grant a proxy or power of attorney
with respect to, or create or permit to exist any security interest, lien,
claim, pledge, option, right of first refusal, agreement, limitation on such
Shareholder’s voting rights, charge or other encumbrance of any nature
whatsoever (“Encumbrance”) with respect to the Common Stock or Other Securities,
directly or indirectly, initiate, solicit or encourage any person to take
actions which could reasonably be expected to lead to the occurrence of any of
the foregoing; provided, however, that any such Shareholder may assign, sell or
transfer any Common Stock or Other Securities provided that any such recipient
of the Common Stock or Other Securities has delivered to the Company and each
Investor a written agreement in a form reasonably satisfactory to the Investors
that the recipient shall be bound by, and the Common Stock and/or Other
Securities so transferred, assigned or sold shall remain subject to this
Agreement. The restrictions set forth in this Section 3.01 shall not apply to
Donald L. Smith, Jr., Smithcon Family Investments, Ltd. and Smithcon
Investments, Inc.

SECTION 3.02. Company Cooperation. The Company hereby covenants and agrees that
it will not, and each Shareholder irrevocably and unconditionally acknowledges
and agrees that the Company will not (and waives any rights against the Company
in relation thereto), recognize any Encumbrance or agreement on any of the
Common Stock or Other Securities subject to this Agreement (except those
contemplated by Section 2.03) unless the provisions of Section 3.01 have been
complied with. The Company agrees to use its reasonable best efforts to ensure
that at any time in which any Shareholder Approval is required pursuant to
Section 4(p) of the Securities Purchase Agreement, it will cause holders of
Common Stock or Other Securities representing the percentage of outstanding
capital stock required to vote in favor of the Transaction in order for the
Company to comply with its obligations under Section 4(p) of the Securities
Purchase Agreement to become party to and bound by the terms and conditions of
this Agreement and the Common Stock and Other Securities held by such holders to
be subject to the terms and conditions of this Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 3.03. Limitations on Sales. The Company shall not permit any Shareholder
to and no Shareholder shall, sell or transfer, directly or indirectly, any
Common Stock, Option (as defined in the Certificate of Designations),
Convertible Security (as defined in the Certificate of Designations) or any
other instrument convertible into or exercisable or exchangeable for Common
Stock, or to convert or exercise any such convertible or exercisable instrument
(except as may be issued pursuant to the terms of an Approved Share Plan (as
defined in the Certificate of Designations), beneficially owned by such Person
unless (i) the Required Holders (as defined in the Certificate of Designations)
shall have executed a written consent to such sale, transfer or exercise or
(ii) the Weighted Average Price (as defined in the Certificate of Designations)
of the Common Stock shall have equaled or exceeded 175% of the initial
Conversion Price (as defined in the Certificate of Designations) (subject to
appropriate adjustments for stock splits, stock dividends, stock combinations
and other similar transactions after the Subscription Date (as defined in the
Certificate of Designations)) for each of the sixty (60) consecutive Trading
Days (as defined in the Certificate of Designations) (the “Limitation Measuring
Period”) prior to the date of such sale, transfer or exercise (the “Senior
Management Limitation”). Notwithstanding the foregoing, the Senior Management
Limitation shall not apply to such sale, transfer or exercise if either (x) the
Market Capitalization (as defined in the Certificate of Designations) of the
Company exceeds $200 million on the date of such sale, transfer or exercise,
(y) the average daily trading volume as reported by Bloomberg of the Company’s
Common Stock on the Principal Market (as defined in the Certificate of
Designations) during the Limitation Measuring Period exceeds 50,000 shares.
Notwithstanding anything stated herein to the contrary, the Common Stock or
Other Securities may be pledged by the Shareholder in connection with a bona
fide margin account or other loan or financing arrangement secured by such
Common Stock or Other Securities and such pledge of Common Stock or Other
Securities (or resulting foreclosure on such securities by such lender) shall
not be deemed to be a transfer, sale or assignment of the Common Stock or Other
Securities hereunder, and the Shareholder shall not be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement or (z) such sale, transfer or exercise occurs at such
time as such Shareholder is no longer an employee, consultant, officer or
director of the Company. The restrictions set forth in this Section 3.03 shall
not apply to Donald L. Smith, Jr., Smithcon Family Investments, Ltd. and
Smithcon Investments, Inc.

ARTICLE IV

MISCELLANEOUS

SECTION 4.01. Further Assurances. Each Shareholder will execute and deliver such
further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.

SECTION 4.02. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity. Any
Investor shall be entitled to its reasonable attorneys’ fees in any action
brought to enforce this Agreement in which it is the prevailing party.

 

4



--------------------------------------------------------------------------------

SECTION 4.03. Entire Agreement. This Agreement constitutes the entire agreement
among the Company and the Shareholders (other than the Securities Purchase
Agreement and the other Transaction Documents) with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, among the Company and the Shareholders with respect to the
subject matter hereof.

SECTION 4.04. Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

SECTION 4.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

SECTION 4.06. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The parties hereby agree that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Supreme Court of the State of
New York or the United States District Court for the Southern District of New
York located in New York County, New York. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and each
Shareholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

SECTION 4.07. Third-Party Beneficiaries. The Investors shall be intended third
party beneficiaries of this Agreement to the same extent as if they were parties
hereto, and shall be entitled to enforce the provisions hereof.

SECTION 4.08. Termination. This Agreement shall terminate immediately following
the occurrence of the Shareholder Approval or upon the mutual consent of each
Shareholder and the Investors.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Shareholder and the Company has duly executed this
Agreement.

 

        THE COMPANY:         DEVCON INTERNATIONAL CORP.

Dated: February 10, 2006

      By:  

/s/ Stephen J. Ruzika

               

Stephen J. Ruzika

               

President & Chief Executive Officer

                              Address:  

595 South Federal Highway

Suite 500

Boca Raton, Florida 33432

 

        SHAREHOLDERS:

Dated: February 10, 2006

     

/s/ Ronald G. Lakey

            Ronald G. Lakey                                                
Address:                      

Dated: February 10, 2006

     

/s/ Stephen J. Ruzika

            Stephen J. Ruzika                                            
Address:                      

Dated: February 10, 2006

     

/s/ Richard C. Rochon

            Richard C. Rochon                                            
Address:    



--------------------------------------------------------------------------------

Dated: February 10, 2006

     

/s/ Donald L. Smith, Jr.

            Donald L. Smith, Jr.                                            
Address:                      

Dated: February 10, 2006

     

/s/ George M. Hare

            George M. Hare                                             Address:
                                  COCONUT PALM CAPITAL INVESTORS I, LTD., AS
TRUE AND LAWFUL ATTORNEY AND PROXY FOR THE LIMITED PARTNERS OF COCONUT PALM
CAPITAL INVESTORS I, LTD.             By: Coconut Palm Capital Investors I,
Inc., its General Partner

Dated: February 10, 2006

     

By:

 

/s/ Jack I. Ruff

            Jack I. Ruff                                             Address:  
 



--------------------------------------------------------------------------------

            COCONUT PALM CAPITAL INVESTORS I, LTD.             By: Coconut Palm
Capital Investors I, Inc., its General Partner

Dated: February 10, 2006

     

By:

 

/s/ Jack I. Ruff

            Jack I. Ruff             Vice President                            
                Address:                                   SMITHCON FAMILY
INVESTMENTS, INC.

Dated: February 10, 2006

     

By:

 

/s/ Donald L. Smith, Jr.

            Donald L. Smith, Jr.             President                          
                  SMITHCON FAMILY INVESTMENTS, LTD.

Dated: February 10, 2006

     

By:

 

/s/ Donald L. Smith, Jr.

            Donald L. Smith, Jr.            

President, Smithcon Investments, Inc., its

General Partner

                               



--------------------------------------------------------------------------------

APPENDIX A

 

Shareholder

   Common Stock
Owned    Other Securities
Owned    Percentage of
Stock
Outstanding     Voting Percentage
of Stock
Outstanding  

Stephen J. Ruzika

   70,000    50,000 options    1.2 %   1.2 %

Donald L. Smith, Jr.

   305,481    80,700 options    5.1 %   5.1 %

Smithcon Family Investments, Ltd.

   985,365       16.4 %   16.4 %

Smithcon Investments, Inc.

   17,628       0.3 %   0.3 %

George M. Hare

          

Ron G. Lakey

          

Richard C. Rochon

      8,000 options     

Coconut Palm Capital Investors I, Ltd.

      1,704,166    28.4 %   28.4 %

 

* excludes options/warrants owned by such shareholder